DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on April 23, 2021 was filed before the mailing date of this non-final action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 201710146575.8, filed on April 13, 2017.

Preliminary Amendment/Status of the Claims
Claims 1-21 were previously pending. On April 23, 2021, claims 1-21 were cancelled and claims 22-41 were added. No new matter was added. Therefore, claims 22-41 are currently pending and subject to the following non-final action. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 22-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1  
Claims 22-28 are directed to a method (i.e., a process), claims 29-35 are directed to a non-transitory computer readable medium (i.e., a machine), and claims 36-41 are directed to a system comprising one or more computers (i.e., a machine); and therefore, all fall within one of the four statutory categories of invention.  
Step 2A, Prong One
Independent claims 22, 29, and 36 substantially recite: a method for traffic section fee payment, comprising: receiving first displayed barcode information, wherein the first barcode information comprises first credential information and an inbound timestamp, and wherein the inbound timestamp is added to the first barcode information and limits validity of the first barcode information to a predetermined period of time; obtaining from the first barcode information, the first credential information, wherein the first credential information is a first authentication information generated by a payment system based on a user identity; sending inbound information to the payment system, wherein the inbound information comprises inbound station information and the first information; obtaining second credential information of the client, wherein the second credential information is a second authentication information different from the first authentication information, the second authentication information being generated by the payment system based on the user identity; and sending outbound information to the 
The limitations stated above are processes that under broadest reasonable interpretation covers “certain methods of organizing human activity” (fundamental economic practices or principles, commercial or legal interactions, and following rules or instructions). Therefore, the claims recite an abstract idea.
The mere recitation of computer components ((i) an inbound charging apparatus (for scanning the barcode information) in claims 22, 29 and 36, (ii) a client device (having the user identify) in claims 22, 29 and 36, (iii) electronic credential information in claims 22, 29 and 36, (iv) an outbound charging apparatus, in claims 22, 29 and 36; (v) a non-transitory, computer-readable medium storing one or more instructions executable by a computer system in claim 29; and (vi) one or more computers; and one or more computer memory devices interoperable coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions in claim 36), are recited at a high-level of generality, and do not take the claim out of the certain methods of organizing human activity grouping. Therefore, claims 22, 29 and 36 still recite an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claims 22, 29 and 36 as a whole amount to: (i) no more than mere instructions to apply the judicial exception using generic computer components or “apply it” (or an equivalent), or (ii) electronic credential information, in claims 22, 29 and 36, (iv) an outbound charging apparatus, in claims 22, 29 and 36; (v) a non-transitory, computer-readable medium storing one or more instructions executable by a computer system, in claim 29; and (vi) one or more computers; and one or more computer memory devices interoperable coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions, in claim 36.
The additional elements of: (i) an inbound charging apparatus (for scanning the barcode information) and (iv) an outbound charging apparatus, are recited at a high-level of generality (See Paras. 34 and 71 of Applicant’s PG Publication describing the apparatuses as a POS machine that can obtain information through near field communication (NFC), by scanning a barcode (one-dimensional code, a two-dimensional code), such that, when viewed as whole/ordered combination, the charging apparatuses generally link the judicial exception to a particular technological environment or field of use (POS devices for scanning information) (See MPEP 2106.05(h).)
The additional element of: (ii) a client device (having the user identify) is recited at a high-level of generality (See Para. 33 of Applicant’s PG Publication generically describing the client devices as an APP installed on a mobile device) such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to See MPEP 2106.05(f)).
The additional element of: (iii) electronic credential information, is recited at a high-level of generality (See Para. 32 of Applicant’s PG Publication describing the electronic credential information as a random code randomly generated by the payment system for a user, or can be other verification information allocated by the payment system to a user), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)).
The additional element of: (vi) a non-transitory, computer-readable medium storing one or more instructions executable by a computer system, is recited at a high-level of generality (See Para. 240-241 and 243-244 of Applicant’s PG Publication describing the computer storage medium to be used to store information accessible by the computing device) such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)).
The additional element of: (v) one or more computers; and one or more computer memory devices interoperable coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions, are recited at a high-level of generality (See Paras. 236, 238-244 and 246 of Applicant’s PG Publication describing the computer system) such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See 
Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims are directed to an abstract idea. 
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: (i) amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (or an equivalent), or (ii) generally link the use of a judicial exception to a particular technological environment or field of use, and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., (i) merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f)); and (ii) generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Therefore, the additional elements of: (i) an inbound charging apparatus (for scanning the barcode information), in claims 22, 29 and 36, (ii) a client device (having the user identify), in claims 22, 29 and 36, (iii) electronic credential information, in claims 22, 29 and 36, (iv) an outbound charging apparatus, in claims 22, 29 and 36; (v) a non-transitory, computer-readable medium storing one or more instructions executable by a computer system, in claim 29; and (vi) one or more computers; and one or more computer memory devices interoperable coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions, in  Thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, claims 22, 29, and 36 are ineligible.
Dependent claims 23-28, 30-35 and 37-41 recite details of: before receiving the first barcode information: requesting the first credential information that corresponds to the user identity from the payment system; and before obtaining the second credential information: requesting the second credential information that corresponds to the user identity from the payment system (claims 23, 30 and 37); verifying validity of the first credential information; and sending the inbound information to the payment system, wherein the inbound information comprises the inbound station information and the first credential information (claims 24, 31 and 38);  wherein the second credential information further comprises an inbound identifier, wherein the inbound identifier indicates that the client has registered, and wherein the inbound identifier is used to verify validity of the second credential information (claims 25, 32, and 39); obtaining the second credential information of the client and the inbound station information recorded by the client, wherein the inbound identifier is used to indicate that the payment system has received the inbound information that comprises the first credential information (claims 26, 33, and 40); verifying the validity of the second credential information; and sending the outbound information to the payment system, wherein the outbound information comprises the outbound station information, the inbound station information, and the second credential information (claims 27, 34, and 41); and receiving, by the payment system, the sent outbound information; verifying, by the payment system, the validity of the second 

Examiner notes that the claims are similar to those discussed in Secured Mail Solutions (where the court held that the claims of the Intelligent Mail Barcode patents are not directed to specific details of the barcode or the equipment for generating and processing it. The claims generically provide for the encoding of various data onto a mail object but do not set out how this is to be performed. The claims state that various identifiers are stored in a database, scanned from the mailed object, and retrieved from the database. No special rules or details of the computers, databases, printers, or scanners are recited). For example, the above recited claims merely recite “scanning….first barcode information…wherein the inbound timestamp is added…” and “obtaining….from the first barcode information, the first electronic credential information….”.
Examiner suggests Applicant amend the claims to positively recite generating of the barcode and how it is performed (e.g., by a random code randomly generated by the payment system, as noted in para. 32 of Applicant’s PG Publication) to limit the rules or See Secured Mail Solutions); and overcome the current rejection.

Allowable Subject Matter
Claims 22-41 are allowable over the prior art. Examiner knows of no art which teaches or suggests alone, or in combination with other art, independent claims 22, 29, and 36 in their entirety.
The closest prior art includes currently cited U.S. Patent Application Publication No. 2014/0337138 to Chitalia et al. (hereinafter “Chitalia”). Chitalia discloses an access code that is converted into a barcode to automate payment, wherein the access code includes a random selection of letters, numbers, and or other types of characters and symbols. The payment service provider generates and sends a payment code (for example, an access code) to the mobile device, wherein the code can be time sensitive/user has a limited amount of time to present the code to the merchant.
The next closest prior art includes currently cited U.S. Patent Application Publication No. 2015/0371228 to Kershaw et al. (hereinafter “Kershaw”). Kershaw discloses a barcode, wherein when the code is scanned, the scanning device will first check to ensure that it has not already been redeemed within the same timeframe. The scanning device and/or bus driver can take further action based upon the result--ticket details can be shown on a screen, stored for later accounting, and the passenger prevented or allowed on-board the vehicle.
The next closest prior art includes currently cited U.S. Patent Application Publication No. 2012/0296710 to Dixon et al. (hereinafter “Dixon ‘710”). Dixon ‘710 
The next closest prior art includes currently cited CN 105374071 to Liang et al. (hereinafter “Liang”). Liang discloses a station-entering ticket checking terminal and a station-leaving ticket checking terminal, wherein the station-leaving ticket checking terminal communicates with the supporting platform to receive the outbound ticket outbound consumer certificate.
The next closest prior art includes currently cited WO 02/073546 to Andersen et al. (hereinafter “Andersen”). Andersen discloses an automated transportation billing system that detects the presence of the user (via Bluetooth interrogation, which links the user to their payment account) at each sub-distance/station, wherein final billing will not be performed until the travelling person has left the train and his personal Bluetooth device is no longer detected as present in the train 
The next closest prior art includes currently cited U.S. Patent Application Publication No. 2012/0278137 to Dixon et al. (hereinafter “Dixon ‘137”). Dixon ‘137 
The next closest prior art includes currently cited non-patent literature of “Use of NFC or QR code Identification in Electronic Ticket System for Public Transport” by Finzgar et al., dated November 1, 2011 (hereinafter “Finzgar”). Finzgar discloses electronic public transport tickets, wherein QR codes and RFID tags are used for registering passengers at the beginning and at the end of their journeys.
Chitalia, Kershaw, Dixon ‘710, Liang, Andersen, Dixon’137, and Finzgar alone or in combination with previously cited art, do not teach or suggest independent claims 22, 29 and 36 (and their dependent claims) in their entirety. Thus, claims 22-41 are allowed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-28, 29-35 and 36-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 8-14, and 15-21 respectively of U.S. Patent No.10/977,758. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 22-28, 29-35 and 36-41 of the current application are anticipated by claims 1-7, 8-14, and 15-21 respectively of U.S. Patent No.10/977,758.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rupangini Singh whose telephone number is (571)270-0192.  The examiner can normally be reached on Monday - Friday 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RUPANGINI SINGH/Primary Examiner, Art Unit 3628